DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 12/07/2020 has been entered. 
Claims 1-20 are now pending in the application.

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 11/20/2020 have been considered an initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Drawings

4.	The Drawings amendments, filed on 12/07/2020 are considered and acknowledged. The Drawings amendments are approved. 

Allowable Subject Matter

5.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-20:  the limitations “a support device supporting a curvature of an internal trace, the support device being configured to constrain relative movements between the first element and the second element of the semi-flexible PCBA,  the internal trace connecting an electrical component between the first element and the second element of the semi-flexible PCBA” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 2-20 are either directly or indirectly dependent upon claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday" for an examiner off on alternate Fridays from 7:00 AM to 7:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848